Citation Nr: 1608507	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-20 364	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty with the United States Navy from July June 1968 to July 1971. 

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The case was then remanded for further development in November 2014 and September 2015.  Review of the Veteran's electronic claims file reveals that the required compliance with the Board's remand instructions still has not been achieved.  As such, this issue is being remanded again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the development requested in the Board's September 2015 remand has not been completely performed.  

Specifically, the Board instructed the AOJ to obtain a VA examination conducted by a physician.  See September 2015 Board Remand.  However, for reasons not apparent to the Board, the report of a December 2015 VA sleep apnea examination report shows the evaluation was again conducted by a VA nurse-practitioner rather than a physician.

The Board acknowledges that there is no legal requirement that an examiner in fact be a physician.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  A nurse's opinion has been accepted by the Court as competent medical evidence.  See YT v. Brown, 9 Vet. App. 195, 201 (1996); see also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).

That said, there has not been the required substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  So, without making any determination as to the qualifications of the VA examiner who provided the December 2015 medical opinion, in order to afford the Veteran every opportunity to substantiate his claim, the Board finds a remand of this issue is required.  

The Board sincerely regrets the additional delay and is cognizant of the fact that this issue has been remanded twice before, but the adjudication of service connection for sleep apnea cannot occur yet.  Undertaking additional development prior to adjudication is the only way to ensure that the Veteran is afforded every possible consideration.  Therefore, the Board wishes to assure him that it would not be remanding it yet again unless it was essential for a full and fair adjudication.  See, e.g., Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (where the record before the Board is inadequate, a Remand is mandatory rather than permissive).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for sleep apnea that are not already in the claims file.

2.  Schedule the Veteran for a VA examination by a physician.  The Veteran's file should be provided.  Based on what is medically known about sleep apnea, the physician should address the question of whether it is it at least as likely as not, (i e probability of 50 percent or more) , that sleep apnea: a) began during or was otherwise caused by the Veteran's military service, b) was caused by his service-connected anxiety with PTSD features, or c) increased in severity beyond its natural progression due to his service-connected anxiety with PTSD features.  If no aggravation is found, the physician should specifically indicate so and explain why that is.  

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the physician cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.  

3.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the matter should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


